Citation Nr: 0301509	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  98-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from June 1964 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1999 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned noncompensable rating for the 
veteran's service-connected bilateral hearing loss.  

The veteran testified at a videoconference hearing before 
the undersigned Member of the Board in July 2000.  The 
Board remanded the issue for additional development in 
November 2000.  The requested development has since been 
completed, and the case is now ready for appellate review.  
The Board notes that a claim for a total disability rating 
based on service-connected disabilities which was also 
remanded by the Board was granted by the RO during the 
period of time the case was in remand status.

At the time that the case was previously before the Board, 
the veteran was represented by an attorney.  However, that 
attorney subsequently became ineligible to represent 
appellants before the Board.  In a letter dated in 
November 2002, the RO notified the veteran that they had 
no record of him appointing a service organization or 
representative to assist him with his claim.  He was 
further informed that he could contact the RO for a 
listing of the recognized veteran's service organizations 
and representatives.  As the claims file does not contain 
any indication that the veteran responded to that letter, 
the Board concludes that he intends to represent himself 
in this matter.  

Finally, as was noted in the Board's remand of November 
2000, the procedural history of this case indicated that 
the veteran had not properly perfected his appeal of the 
hearing loss issue.  The RO denied the claim in a decision 
of September 1999, and his testimony before the Board in 
July 2000 acted as a notice of disagreement with that 
decision.  The RO issued a supplemental statement of the 
case on that issue in July 2002.  The veteran did not 
subsequently submit a substantive appeal form.  The Board 
notes, however, that the RO subsequently certified the 
case to the Board as though the issue was properly on 
appeal.  A letter from the RO to the veteran dated in 
December 2002 referred to the veteran's "appeal".  This 
may have lead the veteran to believe that the appeal had 
already been properly perfected.  In light of these facts, 
the Board concludes that it would not be consistent with 
due process to deny the claim on the basis of lack of 
jurisdiction.  Accordingly, the Board will review the 
veteran's claim on the merits.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The average pure tone hearing loss on authorized 
audiological evaluation in September 1999 was 40 decibels 
in the right ear and 33.75 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word 
lists were 90 percent in the right ear and 100 percent in 
the left ear.

3.  The average pure tone hearing loss on authorized 
audiological evaluation in October 2001 was 26 decibels in 
the right ear and 29 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
90 percent in the right ear and 92 percent in the left 
ear.

4.  The record does not reflect a disability picture due 
to hearing loss that is so exceptional or unusual, due to 
frequent hospitalizations or marked interference with 
employment, that the normal provisions of the rating 
schedule would not adequately compensate the veteran for 
his service-connected hearing loss disability.

CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.85 Diagnostic Code 6100 
(1998 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, 
the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
supplemental statement of the case (SSOC), and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The rating 
decision and the SSOC contained a summary of the evidence 
upon which the decision had been made.  The basic elements 
for establishing entitlement to a higher rating have 
remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded VA examinations.  The 
RO obtained all relevant evidence identified by the 
veteran.  The veteran has been afforded a hearing before 
the undersigned Member of the Board.  For the foregoing 
reasons, the Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence 
is required.  

In the circumstances of this case, another remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist 
the veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the hearing held in July 2000, the veteran 
testified that he had been given hearing aids by the VA 
for his hearing loss.  The veteran's wife said that the 
hearing aids had made life a lot easier, but that they 
could not have a normal conversation and had to shout.    

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.

The regulations pertaining to rating diseases of the ear 
and other sense organs were revised, effective June 10, 
1999.  The intended effect of the revisions is to update 
the rating schedule to ensure that it uses current medical 
terminology and unambiguous criteria, and that it reflects 
medical advances that have occurred since the last review.  
See 64 Fed. Reg. 25202-25210 (1999).  The Board notes that 
the criteria for rating hearing loss remain essentially 
the same other than specific criteria which are applicable 
only to exceptional patterns of hearing loss which are not 
present in this case. 

Disability evaluations for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Examinations are conducted 
using the controlled speech discrimination tests together 
with the results of the puretone audiometry test.  See 
38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  ``Puretone 
threshold average,'' as used in Tables VI and VIa, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.

On the authorized audiological evaluation in September 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
40
50
60
LEFT
X
30
35
30
40

The average pure tone hearing loss was 40 decibels in the 
right ear and 33.75 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
90 percent in the right ear and 100 percent in the left 
ear.

On the authorized audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
30
25
30
LEFT
X
15
35
25
40

The average pure tone hearing loss was 26 decibels in the 
right ear and 29 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
90 percent in the right ear and 92 percent in the left 
ear.

Under Table VI contained in Diagnostic Code 6100, the 
average pure tone thresholds and speech recognition scores 
for the right ear demonstrated during the VA examinations 
correspond to category II, and the scores for the left ear 
correspond to category I.  The intersection point for 
these categories under Table VII shows that the hearing 
loss does not exceed the levels contemplated for the 
currently assigned noncompensable rating.  Accordingly, 
the Board concludes that the schedular criteria for a 
compensable disability rating for bilateral hearing loss 
are not met.

The rating schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to 
military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  The 
Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, the Board believes that 
the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not 
reflect a disability picture that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his 
service-connected disability.  

The Board notes that the disability has not required 
frequent hospitalizations.  With respect to whether there 
is evidence of marked interference with employment, the 
Board notes that the veteran is unemployed.  The record 
reflects that his inability to work is attributable to 
other service-connected disorders, such as residuals of a 
CVA with hemiparesis right lower extremity, rated as 80 
percent disabling; post-traumatic stress disorder rated as 
70 percent disabling; a right upper extremity hemiparesis 
due to CVA, rated as 50 percent disabling; and diabetes 
mellitus, rated as 20 percent disabling.  He has been 
granted a total disability rating based on the impairment 
due to these other disabilities.  However, he has not 
presented any objective evidence to show that the hearing 
impairment ever prevented him from completing his job 
tasks, nor has he presented any evidence that he lost time 
from work due to hearing loss.  In light of this, the 
Board concludes that any interference with employment due 
to the hearing loss does not rise to the degree that it 
would be considered "marked".  In summary, the Board does 
not find that the veteran's case is outside the norm so as 
to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. 
§ 3.321 is not warranted.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-
96 (1996).


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

